             Case 5:20-cv-00571-G Document 11 Filed 08/03/20 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF OKLAHOMA

(1) STRIKE, LLC                                §
                                               §
                 Plaintiff,                    §
                                               §       Case No. CIV-20-571-G
                     vs.                       §
                                               §
(1) SANDY CREEK FARMS, INC.,                   §
(2) STEVE BARRINGTON,                          §
(3) JOHN DOE #1,                               §
(4) JOHN DOE #2,                               §
(5) JOHN DOE #3, and                           §
(6) JOHN DOE #4,                               §
                                               §
                 Defendants​.                  §

RESPONSE IN OPPOSITION TO PLAINTIFF’S REQUEST FOR ENTRY OF DEFAULT1

        Defendants Sandy Creek Farms, Inc., and Steve Barrington, by undersigned counsel,

object to Plaintiff’s request for entry of default because service was improper under F.R.C.P.

4(h). In support of this motion, Defendants state:2

        1.       On June 24, 2020, Plaintiff Strike purported to serve Sandy Creek Farms, Inc.,

(Sandy Creek) and Steve Barrington with complaint. ​See Sandy Creek Farms, Inc., Aff.,

Barrington Decl. Ex. 1; ​see​ Barrington Aff., Barrington Decl. Ex. 2.

        2.       Barrington was not served. Barrington Decl. at ¶ 4. Nor was the registered agent

for Sandy Creek Farms, Kay Barrington, served. Barrington Decl. at ¶ 5.

        3.       Barrington did not learn of this suit until July 21, 2020 when he received notice of

default via post. ​See id.​ at ¶ 5.




1
 ​ Defendants attempted to file this on Friday July 31, 2020, but ECF was unavailable.
2
  ​Due to a death in the immediate family of Mr. Barrington, the declarations referenced herein
are not yet available. They will be filed under separate cover in the next few business days.
            Case 5:20-cv-00571-G Document 11 Filed 08/03/20 Page 2 of 4




       4.     In addition, it is implausible that Barrignton was served given that this case is

related to and arises out of the same facts as ​Midship Pipeline Co., LLC, v. Tract No.

CN-0004.000, 1.504 Acres of Land, More or Less, Permanent Easement in Canadian County,

Oklahoma, et al.,​ 5:2018-cv-00858 (W.D. Okla.), concerning Defendants’ alleged interference

with construction of the pipeline. If Barrington or Sandy Creek had received service, they would

have provided it to undersigned counsel who represented Defendants in the related action. ​See

Barrington Decl. at ¶ 4. Counsel for Midship and Strike were both before the court for a

temporary restraining order hearing, on June 26, 2020, and made no mention of this complaint to

the court even though it filed on June 16, nine days before the TRO hearing.

       5.     “An individual may be served by (1) ‘delivering a copy of the summons and of

the complaint to the individual personally;’ (2) ‘leaving a copy of each at the individual's

dwelling or usual place of abode with someone of suitable age and discretion who resides there;’

or (3) ‘delivering a copy of each to an agent authorized by appointment or by law to receive

service of process.’ Jackson v. W. Architectural Servs., LLC, 2020 U.S. Dist. LEXIS 92710, 5

(D. Utah 2020) (quoting Fed. R. Civ. P. 4(e)(2)(A)-(C)). “Service on a limited liability company

also may be accomplished by following state law requirements, or ‘by delivering a copy of the

summons and of the complaint to an officer, a managing or general agent, or any other agent

authorized by appointment or by law to receive process.’” ​Id. (quoting Fed. R. Civ. P.

4(h)(1)(A)-(B)). “Courts have uniformly held . . . a judgement is void where the requirements for

effective service have not been satisfied.” ​Id. (quoting ​Freedom Watch, Inc. v. Org. of the

Petroleum Exporting Countries​, 766 F.3d 74, 81, (D.C. Cir. 2014)).
            Case 5:20-cv-00571-G Document 11 Filed 08/03/20 Page 3 of 4




       6.      “[A] default judgment in a civil case is void if there is no personal jurisdiction

over the defendant.” ​Hukill v. Okla. Native Am. Domestic Violence Coalition​, 542 F.3d 794, 797

(10th Cir. 2008) (quoting ​United States v. Bigford,​ 365 F.3d 859, 865 (10th Cir.2004)). “And

‘service of process [under Fed.R.Civ.P. 4] provides the mechanism by which a court having

venue and jurisdiction over the subject matter of an action asserts jurisdiction over the person of

the party served.’” ​Id. (quoting ​Okla. Radio Assocs. v. F.D.I.C.​, 969 F.2d 940, 943 (10th

Cir.1992)). As was held in ​Hukill​, where service is ineffective, as it is here, under F.R.C.P.

60(b)(4), a default judgement would be rendered void. Since any judgement should not stand

where service is ineffective, Plaintiff’s request for entry of default should be denied.

       8.      This response represents a limited appearance and does not constitute consent to

personal jurisdiction.


                                                      Respectfully submitted,


                                                      __/s/ Elaine M. Dowling ______________
                                                      Elaine M. Dowling (OBA #14, 217)
                                                      6801 Broadway Extension, Suite 310
                                                      Oklahoma City, OK 73116
                                                      405-842-8005—telephone
                                                      405-840-6367—fax
                                                      dowlinglawoffice@aol.com
                                                      LOCAL COUNSEL for SANDY CREEK
                                                      FARM, INC. &
                                                      CENTRAL LAND

                                                      -- and --

                                                      Carolyn Elefant (Bar No. )
                                                      Law Offices of Carolyn Elefant, PLLC
                                                      1440 G Street, NW, 8​th​ Floor
                                                      Washington, D.C. 20005
                                                      T: (202) 297-6100
                                                      E: Carolyn@carolynelefant.com
           Case 5:20-cv-00571-G Document 11 Filed 08/03/20 Page 4 of 4




                                                     COUNSEL for SANDY CREEK FARM,
                                                     INC. &
                                                     CENTRAL LAND
                                                     Pro hac vice admission pending this case


                                CERTIFICATE OF SERVICE

I, Elaine M. Dowling, certify that on this 3rd day of August, uly, 2020 I caused the foregoing
Response in Opposition to Plaintiff's Request for Default to be served by electronic mail on all
parties to the case.

                                                     __ /s/ Elaine M. Dowling _______________
                                                     Elaine M. Dowling
